Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that Supreme Court erred in denying his motion to dismiss the indictment on CPL 30.30 grounds. There is no evidence before us to support defendant’s contention that the People requested an adjournment after announcing their readiness for trial. Therefore, because the prereadiness time *1010chargeable to the People does not exceed the statutory limit, the court properly denied the motion (see, CPL 30.30 [1] [a]).
There is no merit to the contention that the breathalyzer test results were improperly admitted into evidence. Contrary to defendant’s contention, the evidence demonstrates that the police officer fully complied with the appropriate regulations governing the test.
Finally, upon our review of the record, we conclude that defendant’s conviction of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2]; § 1193 [1] [c]) is supported by legally sufficient evidence (see, People v Dugan, 188 AD2d 927, lv denied 81 NY2d 839) and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Felony Driving While Intoxicated.) Present—Green, J. P., Fallon, Wesley, Callahan and Balio, JJ.